United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Springhill, FL, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
William Hackney, for the appellant
Office of Solicitor, for the Director

Docket No. 15-0501
Issued: February 18, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JURISDICTION
On January 7, 2015 appellant, through her representative, filed a timely appeal from an
October 21, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish employmentrelated disability from September 22, 2012 to June 7, 2013 due to the accepted conditions; and
(2) whether OWCP met its burden of proof to terminate medical benefits on July 30, 2013 for the
accepted conditions of neck, thoracic, and lumbar sprains.
On appeal appellant’s representative asserts that OWCP did not provide OWCP’s referral
physician with a proper statement of accepted facts (SOAF) and therefore his opinion should not
be credited. He maintains that the SOAF should have included appellant’s description of her
work duties that these duties had aggravated carpal tunnel syndrome and caused a consequential
1

5 U.S.C. § 8101 et seq.

emotional condition. The representative further maintained that the employing establishment did
not accommodate appellant’s physician’s work restrictions.
FACTUAL HISTORY
On September 21, 2011 appellant, then a 45-year-old noncareer rural carrier associate,
filed an occupational disease claim (Form CA-2) alleging that work duties aggravated her
shoulders, right foot, upper and lower extremities, and cervical and lumbar spines. She stopped
work on July 29, 2011. The employing establishment indicated that appellant worked as needed.
In an attached statement, appellant described the job duties which included repetitive head, neck,
and hand motions, casing mail, loading mail trays onto gurneys, wheeling gurneys to vehicles,
and loading vehicles. Appellant stated that she was required to turn her head from side to side
and use her arms repetitively while delivering mail, had to enter and exit her vehicle 10 to 20
times a day to deliver parcels weighing up to 70 pounds and, when her deliveries were
completed, she had to return to the employing establishment and unload the vehicle. She
provided an additional statement dated October 17, 2011, again describing her job duties.
In support of her claim, appellant submitted an initial examination report by Dr. Samy F.
Bishai, an orthopedic surgeon. Dr. Bishai noted that appellant was a rural carrier associate and
over the past few years had developed neuralgias in the upper and lower extremities, strained her
neck, mid and lower back, and developed plantar fasciitis. Appellant had no previous motor
vehicle accidents or workers’ compensation injuries. Dr. Bishai provided physical examination
findings and diagnosed myofascial syndrome of the bilateral trapezius muscles, neuralgia of all
extremities with paresthesias, lumbar sprain and strain, pain in the neck and both shoulders,
fasciitis, cervical and thoracic sprain and strain, and hemangiomas at L2 and T12.
On August 15, 2011 appellant was seen by Dr. William Neese, an osteopath and an
associate of Dr. Bishai. Dr. Neese noted complaints of upper and lower extremity, shoulder and
back pain and her report that she was under stress because she was scheduled for an investigative
interview at the employing establishment. He diagnosed cervical, thoracic, and lumbar sprain
and strain, and neuralgia and paresthesias of all extremities. Dr. Neese opined that appellant’s
condition had been permanently aggravated by her job duties.
In correspondence dated September 27, 2011, the employing establishment advised that
appellant stopped work on her own volition in July 2011. It advised that she averaged 26.3 hours
per week and that she reported on her job application that she previously worked in privatesector employment for over two years where she worked an average of 60 hours per week. A job
description for the rural carrier associate position was attached.2
Dr. Bishai saw appellant in follow up on October 13, 2011 when he described physical
examination findings and reiterated his diagnoses. He reported that a July 28, 2011 magnetic
2

The physical requirements included heavy lifting up to 70 pounds, heavy carrying, 45 pounds and over; straight
pulling, eight plus hours, pushing, eight plus hours, reaching above shoulder, use of fingers; both hands required,
walking, eight plus hours, standing, eight plus hours, repeated bending, eight plus hours, climbing legs only, eight
plus hours, operating crane, truck, tractor, or motor vehicle, ability for rapid mental and muscular coordination
simultaneously.

2

resonance imaging (MRI) scan of the lumbar spine showed disc degeneration and bulging.
Dr. Bishai stated that appellant had worked at the employing establishment for many years and
opined that all of her symptoms were the result of her work duties, which also caused
aggravation of any preexisting symptoms. In an October 25, 2011 report, Dr. Gary K. Arthur, a
Board-certified psychiatrist, noted that appellant had worked at the employing establishment for
four years and her job duties caused increasing pain and limitations that led to increasing
depression and anxiety. He diagnosed major depressive episode secondary to multiple medical
problems and advised that she had been disabled for any work since July 2011.
In correspondence dated November 9 and 10, 2011, the employing establishment noted
that appellant began work as a rural carrier in March 2007 and that on August 10, 2011 she was
sent a letter asking her to report for an investigative interview regarding her failure to provide
documentation for unscheduled absences since July 25, 2011. It noted that she had been
disciplined in the past for unsatisfactory attendance and performance issues, including a 14-day
suspension, and that she had averaged 21.3 hours of work each week over the past year.
OWCP denied the claim on December 23, 2011. Appellant timely requested a hearing
that was held on April 10, 2012. In a May 23, 2012 decision, an OWCP hearing representative
remanded the case to OWCP for further development of the medical evidence and to obtain
information from the employing establishment to clarify appellant’s employment history and
provide information regarding the average number of hours she worked the year prior to her
work stoppage.
On remand OWCP referred appellant to Dr. William Dinenberg, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In an August 13, 2012 report,
Dr. Dinenberg noted that he had examined appellant on August 3, 2012. He reported that
appellant had been in a nonwork-related motor vehicle accident on May 24, 2000 when she was
struck by a truck and had back and neck injuries. A June 21, 2000 lumbar spine MRI scan
showed L4-5 loss of disc height and hydration with a left paracentral herniated disc indenting the
left anterior thecal sac. A cervical MRI scan study that day showed a C5-6 disc bulge and
spondylosis indenting the thecal sac. Dr. Dinenberg noted that, while appellant was working in
private-sector employment, she had injuries to her back on August 16, 2004 and July 28, 2005.
He described appellant’s complaints and noted his review of the medical record.
Dr. Dinenberg provided examination findings and diagnosed cervical sprain and strain,
thoracic sprain and strain, bilateral carpal tunnel syndrome, bilateral plantar fasciitis, cervical
spine degenerative disc disease, cervical spondylosis, lumbar spine degenerative disc disease,
and lumbar spondylosis. He advised that appellant’s subjective complaints outweighed her
objective findings and that the cervical, lumbar, and thoracic sprain/strains, and bilateral plantar
fasciitis were related to her federal employment. Dr. Dinenberg opined that her bilateral carpal
tunnel syndrome, cervical degenerative disc disease, cervical spondylosis, lumbar degenerative
disc disease, and lumbar spondylosis were preexisting and not related to her federal employment.
He indicated that the cause of appellant’s diffuse body pain was unclear, noting that she had
previously been diagnosed with fibromyalgia by a rheumatologist.
Dr. Dinenberg advised that appellant could work with physical restrictions. In an
attached work capacity evaluation, he advised that appellant could not perform the duties of her

3

regular job secondary to conditions that were not work related, and provided physical
restrictions.3 In a September 5, 2012 supplemental report, Dr. Dinenberg again advised that the
cervical, thoracic, and lumbar strains had resolved and that maximum medical improvement
occurred as of August 3, 2012.
Based on Dr. Dinenberg’s reports on September 19, 2012 OWCP accepted sprain of
neck, resolved; sprain of back, lumbar region, resolved; sprain of back, thoracic region, resolved;
and bilateral plantar fasciitis. It found that, based on Dr. Dinenberg’s reports, appellant’s work
activities did not cause disability from work.
Appellant’s representative timely requested a hearing from the September 19, 2012
decision. In a December 12, 2012 decision, an OWCP hearing representative set aside the
September 19, 2012 decision and determined that the case required further development
regarding whether appellant had continuing residuals of cervical, thoracic, and lumbar strains
and remanded the case to OWCP to obtain a supplementary report from Dr. Dinenberg for
clarification as to how he reached his medical conclusions.
Appellant also filed a claim for compensation (Form CA-7) for the period July 26, 2011
to September 21, 2012.
In support of her disability claim, appellant submitted an August 8, 2011 duty status
report in which Dr. Bishai advised that appellant could not work. Cervical, thoracic, and lumbar
spine x-rays dated August 12, 2011 showed spondylosis; both shoulders had advanced severe
degenerative changes; the left knee was unremarkable; and an enthesophyte was noted on right
knee x-ray. An October 10, 2011 electrodiagnostic study of the upper and lower extremities was
suggestive of ulnar entrapment at the left elbow, signs of mild or early carpal tunnel syndrome
on the left, and radiculopathy involving the bilateral L5 and S1 nerve roots. Dr. Bishai and his
associates submitted treatment notes dated August 18, 2011 to March 8, 2012 describing
appellant’s condition and treatment and advised that she could not work.
In a March 5, 2012 report, received on September 25, 2012, Dr. Bishai summarized
appellant’s injuries from the May 24, 2000 motor vehicle accident when she was struck by a
truck. He indicated that a June 21, 2000 lumbar MRI scan showed a left paracentral herniated
disc at L4-5 indenting the left anterior fecal sac, and that a cervical spine MRI scan that day
showed a disc bulge at C5-6. Dr. Bishai also reported a past work history in private-sector
employment where appellant sustained lifting injuries on August 16, 2004 and July 28, 2005.
In reports dated October 4 and November 1, 2012, Dr. Bishai noted appellant’s
complaints of radiating neck and back pain. Examination revealed tenderness in the cervical and
lumbar regions and paraspinal muscle spasm. Spinal range of motion was diminished, and
sensation in the median distribution was diminished bilaterally in the wrists and hands. Tinel’s
sign and Phalen’s test were positive bilaterally. Appellant had tenderness overlying the plantar
fascia and heels of both feet. Diagnoses included: cervical strain; cervical disc syndrome; C5-6
diffuse disc bulge with broad-based disc protrusion producing mild central canal stenosis;
3

The four-month restrictions limited twisting, bending, and stooping to one hour daily; pushing, pulling, and
lifting 20 pounds to three hours daily.

4

lumbosacral strain; lumbar disc syndrome; dorsal muscle strain of the back; bilateral upper and
lower extremity radiculopathy; bilateral plantar fasciitis; bilateral carpal tunnel syndrome; and
possible ulnar entrapment neuropathy at the left elbow. Dr. Bishai advised that appellant’s
condition was worsening and disagreed with Dr. Dinenberg’s opinion that aggravations had
ceased, opining that all diagnoses were caused by her job duties where she had to deliver mail
from a personal vehicle which required awkward driving and reaching. He concluded that the
accepted conditions should be upgraded.
By decision dated December 5, 2012, OWCP denied appellant’s claim for compensation
for the period July 26, 2011 to September 21, 2012. It found that the weight of the medical
evidence rested with the opinion of Dr. Dinenberg who advised that appellant’s work activities
caused no disability from work.
Appellant timely requested a hearing from the December 5, 2012 decision regarding
disability.
In correspondence dated January 25, 2013, the employing establishment manager noted
that appellant had worked four years and four months as a rural carrier. She stated that
previously when rural carrier associates were hired, they were required to provide a vehicle
suitable for delivering mail and, if appellant’s vehicle was not suitable to deliver mail safely and
without injury to herself, the employing establishment sold modification kits to transfer the
steering to the right side of the vehicle. The employing establishment further indicated that,
presently the employing establishment provided vehicles and that rural carriers no longer had to
drive personal vehicles.
In reports dated December 21, 2012, January 17, March 7, 2013, Dr. Bishai reiterated his
findings and conclusions. On March 7, 2013 he advised that appellant could not work for five
weeks due to cervical and lumbar disc syndrome.
On March 13, 2013 a hearing was held regarding the December 5, 2012 decision.
Appellant submitted additional medical evidence including evidence previously of record
and Family and Medical Leave Act forms dated August 1 and 8, 2011 for leave beginning
July 27, 2011. On April 8, 2012 Dr. Sara Vizcay, a family practitioner, provided restrictions and
advised that appellant had been totally disabled since August 8, 2011.
An April 2, 2013 thoracic soft tissue ultrasound was interpreted as normal. A cervical
soft tissue ultrasound that day demonstrated thickening of paravertebral muscles from C6 to C7.
A lumbar soft tissue ultrasound demonstrated thickening at left L5-S1 level. An April 3, 2013
lower extremity electrodiagnostic study was interpreted as abnormal with findings suggestive of
upper lumbar entrapment syndrome involving L2 and L3 segments and evidence of S1
radiculopathy.
In April 3, 2013 reports, Dr. Bishai reiterated his findings and conclusions. He stated that
appellant was unable to work since July 2011 due to multiple severe problems and pain including
in her neck, back, and upper and lower extremities. On April 10, 2013 Dr. Murthy Ravipati, an
internist and an associate of Dr. Bishai, noted appellant’s complaint of ongoing neck, low back,
and upper and lower extremity pain, and migraine headaches. He performed an examination and
5

diagnosed cervical disc syndrome, multiple disc bulges of the cervical spine, significant disc
pathology at the C5-6 level, lumbar disc syndrome, radiculopathy of both legs, bilateral planta
fasciitis, and bilateral carpal tunnel syndrome.
OWCP requested a supplemental report from Dr. Dinenberg. In an April 11, 2013 report,
Dr. Dinenberg stated that he did not feel appellant’s positional changes, twisting, and turning
were the etiology of her disc disease or spondylosis, noting the June 2000 MRI scan study
findings in both the cervical and lumbar spines. He further indicated that he was unaware of any
vibratory or impaction activities or repetitive keying or wrist flexion involving appellant’s wrists
which could have caused carpal tunnel syndrome. Dr. Dinenberg advised that an acute sprain
and strain would typically resolve in 6 to 12 weeks. Regarding appellant’s complaint of diffuse
body pain, he noted that she had previously been diagnosed with fibromyalgia by a
rheumatologist, and noted that she had evidence of a nonphysiologic examination including pain
to the lightest palpation of the cervical, thoracic, and lumbar spine.
In a May 30, 2013 decision, an OWCP hearing representative affirmed the December 5,
2012 decision denying appellant’s claim for disability compensation for the period July 26, 2011
to September 21, 2012.
On June 5, 2013 OWCP proposed to terminate medical benefits for the accepted
conditions of cervical, thoracic, and lumbar sprains. It found the weight of the medical evidence
rested with the opinion of Dr. Dinenberg, finding that his opinion was based on a correct history
and that he had adequately explained his findings.
On June 10, 2013 appellant filed a claim for compensation for the period September 22,
2012 to June 7, 2013. The employing establishment reported that she had stopped working in
July 2011 on her own volition, stating that she stopped coming to work.
Dr. Bishai continued to submit reports reiterating his findings and conclusions. On
June 13, 2013 he noted appellant’s multiple diagnoses and advised that she was unable to work
“because of the painful conditions that she has in her neck and back and upper and lower
extremities.” On July 10, 2013 Dr. Bishai reported an increase in shoulder pain. An
electrodiagnostic study of the arms that day suggested a bilateral C7 radiculopathy. Dr. Bishai
also provided a July 12, 2013 physical capacity evaluation.
In a July 30, 2013 decision, OWCP denied appellant’s claim for compensation for the
period September 22, 2012 to June 7, 2013 because the medical evidence did not demonstrate
that she was disabled due to a work-related condition. In a second decision on that date,
appellant’s medical benefits for the accepted sprains of the neck, lumbar region, and thoracic
region were terminated. OWCP found the weight of the medical evidence rested with
Dr. Dinenberg.
On July 28, 2014 appellant’s representative requested reconsideration of both decisions.
He submitted monthly treatment notes from Dr. Bishai and his associates dated July 23, 2013 to
July 24, 2014. These described appellant’s condition and treatment. Diagnoses were cervical
strain, cervical disc syndrome, multiple disc bulges of the cervical spine, C5-6 diffuse disc bulge
producing mild central canal stenosis, lumbosacral strain, lumbar disc syndrome, dorsal muscle

6

strain of the back, radiculopathy of bilateral upper and lower extremities, bilateral plantar
fasciitis, bilateral carpal tunnel syndrome, and ulnar nerve entrapment neuropathy of the left
elbow.
A lower extremity electrodiagnostic study on April 8, 2014 suggested bilateral L5 root
dysfunction. An upper extremity electrodiagnostic study on April 10, 2010 suggested early or
mild bilateral carpal tunnel syndrome.
On July 25, 2014 Dr. Bishai stated that all diagnosed conditions were work related and
they had never resolved, stating that appellant continued to complain of the same problems she
had when he first examined her in October 2011. He also submitted duty status reports dated
August 8, 2013 to July 24, 2014 in which he advised that appellant could not work due to
cervical disc syndrome, lumbar disc syndrome, bilateral carpal tunnel syndrome, and bilateral
plantar fasciitis. Also submitted was an April 8, 2014 physical capacity evaluation, a
December 11, 2013 generic diagnostic test, and an unsigned thoracic outlet syndrome evaluation.
In a merit decision dated October 21, 2014, OWCP denied modification of the first
July 30, 2013 decision, finding that appellant was not totally disabled due to work-related
injuries for the period September 22, 2012 through June 7, 2013. It modified the second July 30,
2013 decision to reflect that, while medical benefits for the accepted sprains were terminated, she
remained entitled to medical benefits for the accepted bilateral plantar fasciitis.
LEGAL PRECEDENT -- ISSUE 1
Under FECA the term “disability” means the incapacity, because of an employment
injury, to earn the wages that the employee was receiving at the time of injury. Disability is thus
not synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the
time of injury, has no disability as that term is used in FECA.4 Furthermore, whether a particular
injury causes an employee to be disabled for employment and the duration of that disability are
medical issues which must be proved by a preponderance of the reliable, probative, and
substantial medical evidence.5
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.7 Neither the mere fact that a disease or condition manifests itself during a period
4

See 20 C.F.R. § 10.5(f); Cheryl L. Decavitch, 50 ECAB 397 (1999).

5

Fereidoon Kharabi, 52 ECAB 291 (2001).

6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

7

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

7

of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.8
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish that she had
any employment-related disability from September 22, 2012 to June 7, 2013 due to the accepted
conditions.
Appellant began work at the employing establishment in 2007. Prior to her federal
employment, she sustained neck and back injuries in 2000 when, as a pedestrian, she was struck
by a truck. Appellant also had back injuries in 2004 and 2005 when she worked in private-sector
employment. In a September 19, 2012 decision, OWCP accepted sprain of neck, resolved;
sprain of back, lumbar region, resolved; sprain of back, thoracic region, resolved; and bilateral
plantar fasciitis.9
In assessing medical evidence, the number of physicians supporting one position or
another is not controlling. The weight of such evidence is determined by its reliability, its
probative value and its convincing quality. The factors that comprise the evaluation of medical
evidence include the opportunity for and the thoroughness of physical examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of
analysis manifested, and the medical rationale expressed in support of the physician’s opinion.
The opinion of a physician must be of reasonable medical certainty and must be supported by
medical rationale explaining causal relationship.10
The Board finds the weight of the medical evidence regarding whether appellant was
disabled for the period September 22, 2012 to June 7, 2013 rests with Dr. Dinenberg’s opinion.
In reports dated August 13 and September 5, 2012 and April 11, 2013, Dr. Dinenberg noted that,
before appellant began work with the employing establishment in 2007, she had been in a
May 24, 2000 motor vehicle accident when she was struck by a truck and suffered back and neck
injuries in that accident. He noted a June 21, 2000 finding of an L4-5 herniated disc indenting
the left anterior thecal sac, and that cervical MRI scan findings that showed a C5-6 disc bulge
and spondylosis indenting the thecal sac. Dr. Dinenberg further indicated that, while appellant
worked in private-sector employment, she had injuries on August 16, 2004 and July 28, 2005.
He described appellant’s current complaints and his review of the medical record and provided
extensive examination findings. Dr. Dinenberg diagnosed cervical, lumbar, and thoracic
sprain/strains and bilateral plantar fasciitis were related to her federal employment but her
bilateral carpal tunnel syndrome, cervical degenerative disc disease, cervical spondylosis, lumbar
degenerative disc disease, and lumbar spondylosis were preexisting and not work related. He
advised that appellant’s subjective complaints outweighed her objective findings and that, while
8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

Appellant did not receive wage-loss compensation either before or after the September 19, 2012 acceptance of
resolved sprains. See Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Acceptances, Chapter 2.806.5 and
2.806.6 (June 2011).
10

K.W., 59 ECAB 271 (2007).

8

she could not perform her regular duties, any restrictions were secondary to conditions that were
not work related, and that the accepted cervical, thoracic, and lumbar sprains had resolved as of
his August 3, 2012 examination. On April 11, 2013 Dr. Dinenberg specifically advised that
appellant’s job duties, including positional changes, twisting, and turning, were not the etiology
of her disc disease or spondylosis, noting the June 2000 MRI scan study findings in the cervical
and lumbar spines. He stated that he was unaware of any vibratory or impaction activities or
repetitive keying or wrist flexion involving appellant’s wrists which could cause carpal tunnel
syndrome. Dr. Dinenberg advised that appellant had evidence of nonphysiologic examination
findings, including pain to the lightest palpation of the cervical, thoracic, and lumbar spine.
While appellant submitted copious medical evidence, primarily treatment notes from
Dr. Bishai, none of the reports were of sufficient rationale to establish disability due to the
accepted conditions for the period claimed. Dr. Bishai did not acknowledge appellant’s previous
significant injuries until March 5, 2012, and neither he nor any of his associates sufficiently
explained why appellant’s part-time postal duties caused total disability when she had significant
MRI scan findings of the cervical and lumbar spine in 2000, after she was hit by a truck and
before she was working for the employing establishment. Medical evidence submitted by a
claimant to support his or her claim for compensation benefits should reflect a correct history,
and the physician should offer a medically sound explanation of how the specific employment
duties caused or aggravated the claimed condition.11 As none of appellant’s physicians provided
a sufficient explanation as to whether her condition was a progression of the severe 2000 injury
or the other previous injuries in private employment or whether it was caused by federal
employment duties, appellant failed to meet her burden of proof to establish disability for the
period September 22, 2012 to June 7, 2013.
Finally, regarding appellant’s plantar fasciitis, there is no medical evidence of record that
specifically addresses why she could not perform her rural carrier duties due to the accepted
bilateral fasciitis. In fact, Dr. Bishai advised on numerous duty status reports that appellant
could not work only due to cervical and lumbar disc syndrome and carpal tunnel syndrome.
Only for a brief period in 2013 did he also include a diagnosis of bilateral plantar fasciitis on
these OWCP form reports. Dr. Bishai did not indicate that this diagnosis caused disability from
work.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits. After it has
determined that an employee has disability causally related to his or her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability. To terminate authorization for medical treatment, OWCP must

11

See T.G., Docket No. 14-751 (issued October 20, 2014).

9

establish that appellant no longer has residuals of an employment-related condition, which
require further medical treatment.12
ANALYSIS -- ISSUE 2
The Board finds that OWCP met its burden of proof to terminate medical benefits for the
accepted conditions of neck, thoracic, and lumbar sprains on July 30, 2013. In a September 5,
2012 report, Dr. Dinenberg advised that the cervical, thoracic, and lumbar sprains had resolved
and that maximum medical improvement occurred as of August 3, 2012. He further explained
on April 11, 2013 that an acute sprain and strain would typically resolve in 6 to 12 weeks.
Appellant’s medical benefits for the accepted strains were not terminated until July 30, 2013, two
years after she stopped work. While Dr. Bishai continued to diagnose cervical, dorsal, and
lumbosacral strains, in none of his reports did he explain why these conditions remained active
two years after appellant stopped work at the employing establishment. Other than plantar
fasciitis, none of the additional conditions diagnosed by Dr. Bishai and his associates were
accepted as employment related.
The Board concludes that Dr. Dinenberg’s reports established that appellant no longer
had residuals of the accepted neck, thoracic, and lumbar sprains which were caused by
appellant’s federal employment. Accordingly, OWCP properly terminated her medical benefits
based on his opinion.13
As to appellant’s assertions on appeal, the Board finds that the SOAF provided to
Dr. Dinenberg sufficiently described appellant’s job duties.
Moreover, Dr. Dinenberg
specifically discussed her rural carrier duties in his April 11, 2013 report.14
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish any
employment-related disability from September 22, 2012 to June 7, 2013 due to the accepted
conditions, and that OWCP met its burden of proof to terminate appellant’s medical benefits for
the accepted conditions of neck, thoracic, and lumbar sprains on July 30, 2013.

12

Fred Simpson, 53 ECAB 768 (2002).

13

See E.J., 59 ECAB 695 (2008).

14

See Gwendolyn Merriweather, 50 ECAB 411 (1999).

10

ORDER
IT IS HEREBY ORDERED THAT the October 21, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 18, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

